Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0181836 A1 to Xie et al., hereinafter, “Xie” in view of US 2015/0356840 A1 to Wang et al., hereinafter, “Wang” and US 2019/0080003 A1 to Alcantara et al., hereinafter, “Alcantara”.
Claim 1. An investigation assist system comprising: a plurality of servers; Xie [0090] teaches the video surveillance system of the present invention is, for example, a computer system comprising a plurality of servers, such as a front end server, an analysis server, an application server, a retrieval server, and the like, cameras, monitoring terminals, etc.
and an integration server communicatively connected to a terminal and the plurality of servers, Xie [0090] teaches the video surveillance system of the present invention is, for example, a computer system comprising a plurality of servers, such as a front end server, an analysis server, an application server, a retrieval server, and the like, cameras, monitoring terminals, etc.
wherein in response to reception of a video captured by a plurality of cameras, each of the plurality of servers performs a video analysis of an object with respect to an incident, the plurality of servers processing different objects, respectively, Xie [Figure 1] analysis server, retrieval server and application server
Xie [Figure 1] analysis server, retrieval server and application server
Xie [0052] teaches the built-in algorithm (referred to as the first party algorithm) of the intelligent video surveillance system of the present invention utilizes the Adaboost algorithm to extract the sub area of the person's face or the front of the vehicle from the image, and then, the extracted sub area obtains, by the local edge pattern comparison and generating color space histogram, a high dimensional vector (300 1000 dimensions), which is compressed by Principal Component Analysis (PCA) to obtain a 200 dimensional vector feature quantity.
Xie [0053] teaches the third party algorithm may be, for example, an algorithm for recognizing a gender and age with a person's facial feature, such as a Support Vector Machine (SVM).
Xie [0054] teaches another example of the third party algorithm is the algorithm for identifying the vehicle's license plate.
Xie fails to explicitly teach a plurality of cameras, however, Wang, the same field of performing surveillance, teaches [0102] teaches a surveillance camera system 100 includes one or more cameras 10, a server apparatus 20, and a client apparatus 30. The server apparatus 20 is an information processing apparatus according to an embodiment. The one or more cameras 10 and the server apparatus 20 are connected via a network 5. Further, the server apparatus 20 and the client apparatus 30 are also connected via the network 5.
Wang [0104] teaches the camera 10 is a camera capable of capturing a moving image, such as a digital video camera. The camera 10 generates and transmits moving image data to the server apparatus 20 via the network 5. 
and based on an input of a plurality of different object feature elements from the terminal, the integration server sends a search request for corresponding objects to the respective servers corresponding to the object feature elements, receives and integrates search results of the corresponding objects from the respective servers, Xie [Figure 1] analysis server, retrieval server and application server
Xie [0052] teaches the built-in algorithm (referred to as the first party algorithm) of the intelligent video surveillance system of the present invention utilizes the Adaboost algorithm to extract the sub area of the person's face or the front of the vehicle from the image, and then, the extracted sub area obtains, by the local edge pattern comparison and generating color space histogram, a high dimensional vector (300 1000 dimensions), which is compressed by Principal Component Analysis (PCA) to obtain a 200 dimensional vector feature quantity.
Xie [0053] teaches the third party algorithm may be, for example, an algorithm for recognizing a gender and age with a person's facial feature, such as a Support Vector Machine (SVM).
Xie [0054] teaches another example of the third party algorithm is the algorithm for identifying the vehicle's license plate.
Xie [0104] teaches the analysis registration module 14, like the analysis registration module 14' of the typical intelligent video surveillance system 13', can extract the first party feature quantity using the built-in algorithm of the system. The third party interface 16 may invoke a third party algorithm 15. The third party algorithm 15 may be an algorithm that analyzes the image and extracts the feature quantity that can not be analyzed by the built-in algorithm of the intelligent video surveillance system.
Xie [0114] teaches the analysis registration module 27 invokes its internal third party algorithm 15 to analyze and extract the third party feature quantity and, after format converting the third party feature quantity through the feature quantity format converter 31 within the analysis registration module 27, the format converted third party feature quantity is registered to the third party feature library 17 of the retrieval server 5.
Alcantara, in the same field of surveillance, teaches the integration server sends a search request for corresponding objects to the respective servers corresponding to the object feature elements Alcantara [Fig 2-5]
Alcantara [0074] teaches Referring now to FIG. 4, the user interface page 300 is shown after the server system 108 has completed a search for the person-of-interest 308. The page 300 concurrently displays the image frame 306 of the selected video recording the user used to commence the search bordering a right edge of the page 300; immediately to the left of the image frame 306, image search results 406 selected from the collection of video recordings by the server system 108 as potentially corresponding to the person-of-interest 108; and, immediately to the left of the image search results 406 and bordering a left edge of the page 300, a face thumbnail 402 and a body thumbnail 404 of the person-of-interest 308. 
Alcantara [0075] teaches while video is being recorded, at least one of the cameras 169 and server system 108 in real-time identify when people, each of whom is a potential person-of-interest 308, are being recorded and, for those people, attempt to identify each of their faces. The server system 108 generates signatures based on the faces (when identified) and bodies of the people who are identified, as described above. The server system 108 stores information on whether faces were identified and the signatures as metadata together with the video recordings. 
Alcantara [0076] teaches in response to the search commencement user input the user provides using the context menu 312 of FIG. 3, the server system 108 generates the image search results 406 by searching the collection of video recordings for the person-of-interest 308. The server system 108 performs a combined search includes a body search and a face search on the collection of video recordings using the metadata recorded for the person-of-interest's 308 body and face, respectively. More specifically, the server system 108 compares the body and face signatures of the person-of-interest 308 the user indicates he or she wishes to perform a search on to the body and face signatures, respectively, for the other people the system 108 has identified. The server system 108 returns the search results 406, which includes a combination of the results of the body and face searches, which the application 144 uses to generate the page 300. Any suitable method may be used to perform the body and face searches; for example, the server system 108 may use a convolutional neural network when performing the body search. 
and causes the terminal to display an integrated search result. Alcantara [0082] teaches all of the search results 406 satisfy a minimum likelihood that they correspond to the person-of-interest 308; for example, in certain embodiments the application 144 only displays search results 406 that have at least a 25% likelihood ("match likelihood threshold") of corresponding to the person-of-interest 308. However, in certain other embodiments, the application 144 may display all search results 406 without taking into account a match likelihood threshold, or may use a non-zero match likelihood threshold that is other than 25%. [0081] and [0083]
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify a video captured by a plurality of cameras, each of the plurality of servers performs a video analysis of an object with respect to an incident, the plurality of servers processing different objects, respectively by Xie and Wang with Alcantara’s teaching of integrates search results of the corresponding objects from the respective servers. One would have been motivated to perform this combination due to the fact that it allows one to increase efficiency of identifying a targeted person in video images (Wang [0003] and Alcantara [0002]). In combination, Xie is not altered in that Xie continues to perform surveillance with a plurality of servers, and Wang continues to conduct surveillance. Alcantara's teachings perform the same as they do separately of displaying searched results object.
Therefore one of ordinary skill in the art, such as an individual working in the field of surveillance could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.
Claim 2. Xie further teaches wherein each of the plurality of servers performs the video analysis of the object based on an object search algorithm, the plurality of servers using different search algorithms, respectively; and the integration server has a common search algorithm in which the object search algorithms used in the plurality of servers are generalized, and uses the common search algorithm to send the search request for the corresponding objects to the respective servers corresponding to the object feature elements. Xie [Figure 1] analysis server, retrieval server and application server
Xie [0052] teaches the built-in algorithm (referred to as the first party algorithm) of the intelligent video surveillance system of the present invention utilizes the Adaboost algorithm to extract the sub area of the person's face or the front of the vehicle from the image, and then, the extracted sub area obtains, by the local edge pattern comparison and generating color space histogram, a high dimensional vector (300 1000 dimensions), which is compressed by Principal Component Analysis (PCA) to obtain a 200 dimensional vector feature quantity.
Xie [0053] teaches the third party algorithm may be, for example, an algorithm for recognizing a gender and age with a person's facial feature, such as a Support Vector Machine (SVM).
Xie [0054] teaches another example of the third party algorithm is the algorithm for identifying the vehicle's license plate.
Xie [0104] teaches the analysis registration module 14, like the analysis registration module 14' of the typical intelligent video surveillance system 13', can extract the first party feature quantity using the built-in algorithm of the system. The third party interface 16 may invoke a third party algorithm 15. The third party algorithm 15 may be an algorithm that analyzes the image and extracts the feature quantity that can not be analyzed by the built-in algorithm of the intelligent video surveillance system.
Xie [0114] teaches the analysis registration module 27 invokes its internal third party algorithm 15 to analyze and extract the third party feature quantity and, after format converting the third party feature quantity through the feature quantity format converter 31 within the analysis registration module 27, the format converted third party feature quantity is registered to the third party feature library 17 of the retrieval server 5.
Claim 3. Wang further teaches wherein the integrated search result of the corresponding objects displayed on the terminal comprises thumbnails of a plurality of persons, respectively. Wang [0144] teaches a reference thumbnail image 43 serving as a reference object image is selected from one or more thumbnail images 41 detected from the frame images 12. In an embodiment, a thumbnail image 41 generated from the frame image 12 in which a person A is imaged at a predetermined image capture time is selected as a reference thumbnail image 43. For example, based on the reason why the person A enters an off-limits area at that time and is thus determined to be a suspicious person, the reference thumbnail image 43 is selected.
Wang [0262] teaches Hereinabove, in the information processing apparatus (server apparatus 20) according to an embodiment, the predetermined person 40 is detected from each of the plurality of frame images 12, and a thumbnail image 41 of the person 40 is generated.
Wang [0188] Note that the person A may be detected as the target object 73 at a time too late to be displayed on the UI screen 50, i.e., at a position on the right side of the point position 74. Specifically, the false detection of the target object 73 may be solved and the person A may be appropriately detected as the target object 73. In such a case, for example, a button for inputting an instruction to jump to an identical thumbnail image 57 in which the person A at that time appears may be displayed.
Wang [0192] Firstly, the pointer 56 is adjusted to the time at which the person B is falsely detected as the target object 73. Typically, the pointer 56 is adjusted to the left end 78a of the thumbnail image 41b that is located at the leftmost position of the thumbnail images 41b of the person B. As shown in FIG. 27, the user 1 presses the cut button 80. When a click operation is input in this state, the identical thumbnail images 57 on the right side of the pointer 56 are cut. Consequently, here, the finger is moved to the end of the range 78 with the cut button 80 being pressed. In the range 78, the thumbnail images 41b of the person B are displayed.
Wang Figure 8 Figure 21, Persons A and B
Claim 4. Wang further teaches wherein based on selection of one of the thumbnails, the integration server causes the terminal to display a viewing screen of a captured video of a person shown in the selected one of the thumbnails and a map display screen on which an installation location of a camera corresponding to the captured video is superimposed. Wang Figures 7, 8 and, left top area displays map and camera locations and shows users selecting thumbnail
Wang Figure 21, Map, Persons A and B
Claim 5. Wang and Alcantara further teaches wherein the plurality of servers includes a face authentication server that uses a face database in which faces of persons are registered for verification; and based on selection of at least one of the thumbnails of the plurality of persons, the integration server sends to the face authentication server a verification request for a face of a person shown in the selected at least one of the thumbnails, and sends a verification result from the face authentication server to the terminal.  Wang [0144] teaches a reference thumbnail image 43 serving as a reference object image is selected from one or more thumbnail images 41 detected from the frame images 12. In an embodiment, a thumbnail image 41 generated from the frame image 12 in which a person A is imaged at a predetermined image capture time is selected as a reference thumbnail image 43. For example, based on the reason why the person A enters an off-limits area at that time and is thus determined to be a suspicious person, the reference thumbnail image 43 is selected.
Wang [0262] teaches Hereinabove, in the information processing apparatus (server apparatus 20) according to an embodiment, the predetermined person 40 is detected from each of the plurality of frame images 12, and a thumbnail image 41 of the person 40 is generated.
Wang [0188] Note that the person A may be detected as the target object 73 at a time too late to be displayed on the UI screen 50, i.e., at a position on the right side of the point position 74. Specifically, the false detection of the target object 73 may be solved and the person A may be appropriately detected as the target object 73. In such a case, for example, a button for inputting an instruction to jump to an identical thumbnail image 57 in which the person A at that time appears may be displayed.
Wang [0192] Firstly, the pointer 56 is adjusted to the time at which the person B is falsely detected as the target object 73. Typically, the pointer 56 is adjusted to the left end 78a of the thumbnail image 41b that is located at the leftmost position of the thumbnail images 41b of the person B. As shown in FIG. 27, the user 1 presses the cut button 80. When a click operation is input in this state, the identical thumbnail images 57 on the right side of the pointer 56 are cut. Consequently, here, the finger is moved to the end of the range 78 with the cut button 80 being pressed. In the range 78, the thumbnail images 41b of the person B are displayed.
Wang Figure 8 Figure 21, Persons A and B
Alcantara [0007] teaches the method may further comprise, in response to the search commencement user input, searching a collection of video recordings for the person-of-interest, wherein the collection of video recordings comprises the selected video recording; and using as part of the face thumbnail a face of the person-of-interest identified during the searching of the collection of video recordings.
Alcantara [0075] teaches while video is being recorded, at least one of the cameras 169 and server system 108 in real-time identify when people, each of whom is a potential person-of-interest 308, are being recorded and, for those people, attempt to identify each of their faces. The server system 108 generates signatures based on the faces (when identified) and bodies of the people who are identified, as described above. The server system 108 stores information on whether faces were identified and the signatures as metadata together with the video recordings.
Alcantara [0076] teaches in response to the search commencement user input the user provides using the context menu 312 of FIG. 3, the server system 108 generates the image search results 406 by searching the collection of video recordings for the person-of-interest 308. The server system 108 performs a combined search includes a body search and a face search on the collection of video recordings using the metadata recorded for the person-of-interest's 308 body and face, respectively. More specifically, the server system 108 compares the body and face signatures of the person-of-interest 308 the user indicates he or she wishes to perform a search on to the body and face signatures, respectively, for the other people the system 108 has identified. The server system 108 returns the search results 406, which includes a combination of the results of the body and face searches, which the application 144 uses to generate the page 300. Any suitable method may be used to perform the body and face searches; for example, the server system 108 may use a convolutional neural network when performing the body search. [0077]
Claim 6. Wang and Alcantara further teaches wherein the integrated search result of the corresponding objects displayed on the terminal comprises thumbnails of a plurality of vehicles. Wang [0300] teaches in an embodiment described above, a person is set as an object to be detected, but the object is not limited to the person. Other moving objects such as animals and automobiles may be detected as an object to be observed.
Alcantara [0062] teaches regarding the instantaneous object classification submodule that may form part of the camera module 198, this may be operatively coupled to the object detection submodule and employed to determine a visual objects type (such as, for example, human, vehicle or animal) based upon a single instance of the object. 
Claim 7. Xie further teaches wherein based on selection of one of the thumbnails, the integration server causes the terminal to display a viewing screen of a captured video of a vehicle shown in the selected one of the thumbnails, and a vehicle screen showing detailed vehicle information including a license plate of the vehicle. Xie [0094] teaches In the online registration process, the front end server 2' performs video codec, transcoding, and the like, and transmits the image to the analysis server 4' through the private network or the Internet 3'. The analysis server 4' analyzes the image and extracts the feature quantity of the feature (e.g., the face of the person 10' or the front portion of the vehicle 11') and registers it in the feature library 7' of the retrieval server 5'.
Xie [0142] teaches can analyze the license plate, vehicle color, vehicle trademark etc. from image using third party algorithm, that is, can extract third party feature quantity (e.g., the license plate, vehicle color, vehicle trademark), in addition to extracting features of the front of a vehicle using the built-in algorithm of the intelligent video surveillance system of the present invention… As such, the same person can not only be described with facial features, but also with the license plate, vehicle color, vehicle trademark and other third party features, that is describe the same person with more features described, thereby improving the accuracy of the retrieval and increasing the flexibility of video content management.
Claim 8. Xie further teaches wherein the plurality of servers include a license authentication server that uses a vehicle owner database in which face images and personal information of vehicle owners are registered in association with license plates for verification; and based on selection of at least one of the thumbnails of the plurality of vehicles, the integration server sends to the license authentication server a verification request for owner information of a vehicle shown in the selected at least one of the thumbnails, and sends a verification result from the license authentication server to the terminal. Xie [0094] teaches In the online registration process, the front end server 2' performs video codec, transcoding, and the like, and transmits the image to the analysis server 4' through the private network or the Internet 3'. The analysis server 4' analyzes the image and extracts the feature quantity of the feature (e.g., the face of the person 10' or the front portion of the vehicle 11') and registers it in the feature library 7' of the retrieval server 5'.
Xie [0142] teaches can analyze the license plate, vehicle color, vehicle trademark etc. from image using third party algorithm, that is, can extract third party feature quantity (e.g., the license plate, vehicle color, vehicle trademark), in addition to extracting features of the front of a vehicle using the built-in algorithm of the intelligent video surveillance system of the present invention… As such, the same person can not only be described with facial features, but also with the license plate, vehicle color, vehicle trademark and other third party features, that is describe the same person with more features described, thereby improving the accuracy of the retrieval and increasing the flexibility of video content management.
Claim 9. Wang further teaches wherein the plurality of servers include an behavior detection server that detects a predetermined action caused by at least one person, based on videos captured by the plurality of cameras; and the behavior detection server sends to the integration server an alarm notification including camera information corresponding to a captured video in which the action is detected, based on detection of the action. Wang [0129] teaches the alarm management unit 25 manages an alarm indication for the object in the frame image 12. For example, based on an instruction from the user and the analysis results by the image analysis unit 23, a predetermined object is detected to be an object of interest, such as a suspicious person. The detected suspicious person and the like are displayed with an alarm indication. At that time, the type of alarm indication, a timing of executing the alarm indication, and the like are managed.
Wang [0146] teaches based on the reason why the person A enters an off-limits area at that time and is thus determined to be a suspicious person, the reference thumbnail image 43 is selected.
Wang [0266] teaches FIG. 71 is a diagram for describing the outline of a surveillance system 500 using the surveillance camera system 100 according to an embodiment of the present disclosure. Firstly, a security guard 501 observes surveillance images captured with a plurality of cameras on a plurality of monitors 502 (Step 301). A UI screen 503 indicating an alarm generation is displayed to notify the security guard 501 of a generation of an alarm (Step 302). As described above, an alarm is generated when a suspicious person appears, a sensor or the like detects an entry of a person into an off-limits area, and a fraudulent access to a secured door is detected, for example.
Claim 10. Wang and Alcantara further teaches wherein the plurality of servers include a face authentication server that uses a face database in which faces of persons are registered for verification; Alcantara [0075] teaches while video is being recorded, at least one of the cameras 169 and server system 108 in real-time identify when people, each of whom is a potential person-of-interest 308, are being recorded and, for those people, attempt to identify each of their faces. The server system 108 generates signatures based on the faces (when identified) and bodies of the people who are identified, as described above. The server system 108 stores information on whether faces were identified and the signatures as metadata together with the video recordings.
Alcantara [0076] teaches in response to the search commencement user input the user provides using the context menu 312 of FIG. 3, the server system 108 generates the image search results 406 by searching the collection of video recordings for the person-of-interest 308. The server system 108 performs a combined search includes a body search and a face search on the collection of video recordings using the metadata recorded for the person-of-interest's 308 body and face, respectively. [0077]
and the integration server sends a display instruction for a live video corresponding to the camera information included in the alarm notification to the terminal, Wang [0277] teaches FIG. 77 is a diagram showing an example of the tracking screen 505. In the tracking screen 505, information on the current time is displayed in a first display area 525, a second display area 526, and a map display area 527. As shown in FIG. 77, in the first display area 525, a frame image 12 of the alarm person 516 that is being captured at the current time is displayed as a live image 528. In the second display area 526, an enlarged image 529 of the alarm person 516 appearing in the live image 528 is displayed. In the map display area 527, map information 530 indicating the position of the alarm person 516 at the current time is displayed.
Wang [0281] teaches as shown in FIG. 80, when a thumbnail image 533b of the person B is displayed as the candidate thumbnail image 533, the thumbnail image 533b is selected by the user 1. Subsequently, the frame image 12 including the thumbnail image 533b is displayed in real time as the live image 528. Further, map information 530 related to the live image 528 is displayed. The user 1 can determine that the object is the person B by observing the live image 528 and the map information 530. As shown in FIG. 81, when the object appearing in the live image 528 is determined to be the person B, the OK button 537 is clicked. This allows the person B to be selected as a target and set as an alarm person.
and based on selection of a person shown in the live video displayed on the terminal based on the display instruction, sends a verification request for a face of the person to the face authentication server, and send a verification result from the face authentication server to the terminal. Alcantara [0076] teaches in response to the search commencement user input the user provides using the context menu 312 of FIG. 3, the server system 108 generates the image search results 406 by searching the collection of video recordings for the person-of-interest 308. The server system 108 performs a combined search includes a body search and a face search on the collection of video recordings using the metadata recorded for the person-of-interest's 308 body and face, respectively. More specifically, the server system 108 compares the body and face signatures of the person-of-interest 308 the user indicates he or she wishes to perform a search on to the body and face signatures, respectively, for the other people the system 108 has identified. The server system 108 returns the search results 406, which includes a combination of the results of the body and face searches, which the application 144 uses to generate the page 300. Any suitable method may be used to perform the body and face searches; for example, the server system 108 may use a convolutional neural network when performing the body search. [0077]
Claim 11. Alcantara further teaches wherein the face authentication server verifies the face of the person by using the face database based on the verification request for the face of the person, and sends a verification result to the integration server. Alcantara [0075] teaches while video is being recorded, at least one of the cameras 169 and server system 108 in real-time identify when people, each of whom is a potential person-of-interest 308, are being recorded and, for those people, attempt to identify each of their faces. The server system 108 generates signatures based on the faces (when identified) and bodies of the people who are identified, as described above. The server system 108 stores information on whether faces were identified and the signatures as metadata together with the video recordings. 
Alcantara [0076] teaches in response to the search commencement user input the user provides using the context menu 312 of FIG. 3, the server system 108 generates the image search results 406 by searching the collection of video recordings for the person-of-interest 308. The server system 108 performs a combined search includes a body search and a face search on the collection of video recordings using the metadata recorded for the person-of-interest's 308 body and face, respectively. More specifically, the server system 108 compares the body and face signatures of the person-of-interest 308 the user indicates he or she wishes to perform a search on to the body and face signatures, respectively, for the other people the system 108 has identified. The server system 108 returns the search results 406, which includes a combination of the results of the body and face searches, which the application 144 uses to generate the page 300. Any suitable method may be used to perform the body and face searches; for example, the server system 108 may use a convolutional neural network when performing the body search. [0077]
Claim 12. Wang further teaches wherein the face authentication server further verifies the face of the person by using the captured video of each of the plurality of cameras based on the verification request for the face of the person, and sends a verification result to the integration server. Wang [0324] teaches (20) The image processing apparatus of any of (1) through (19), wherein the specific target object is recognized as being present within the plurality of segments according to a result of facial recognition processing
Claim 13 Wang further teaches wherein the predetermined action comprises at least one of staggering, a fight, possession of a pistol, and shoplifting. Wang [0118] teaches In addition, the conditions, algorithms, and the like for determining the detected person as a suspicious person are not limited
Wang [0266] teaches FIG. 71 is a diagram for describing the outline of a surveillance system 500 using the surveillance camera system 100 according to an embodiment of the present disclosure. Firstly, a security guard 501 observes surveillance images captured with a plurality of cameras on a plurality of monitors 502 (Step 301). A UI screen 503 indicating an alarm generation is displayed to notify the security guard 501 of a generation of an alarm (Step 302). As described above, an alarm is generated when a suspicious person appears, a sensor or the like detects an entry of a person into an off-limits area, and a fraudulent access to a secured door is detected, for example. Further, an alarm may be generated when a person lying for a long period of time is detected by an algorithm by which a posture of a person can be detected, for example. Furthermore, an alarm may be generated when a person who fraudulently acquires an ID card such as an employee ID card is found.
Claim 14. Alcantara further teaches wherein based on an input of the plurality of different object feature elements from the terminal, the integration server sends a search request for corresponding objects to the respective servers corresponding to the object feature elements, receives search results of the corresponding objects from the respective servers, and causes the terminal to display a search result of one of the corresponding objects. Alcantara [0068] teaches referring now to FIGS. 3 to 8B, there are shown various user interface pages that the search UI module 202 displays to a user of the client-side video review application 144, according to one example embodiment. The embodiment depicted in FIGS. 2 to 8B permits the application's 144 user to commence a search for a person-of-interest and to have a face thumbnail and a body thumbnail of the person-of-interest displayed to assist the user in identifying the person-of-interest while reviewing image search results. As used herein, a " person-of-interest" is a person that the application's 144 user is attempting to locate using the surveillance system 100; a "body thumbnail" of a person displays at least a portion of a torso of that person; and a "face thumbnail" of a person displays at least a portion of a face of that person. In the depicted example embodiments, the body thumbnail of a person displays that person's head and torso, while the face thumbnail of that person shows, as a proportion of the total area of the thumbnail, more of that person's face than is shown in the body thumbnail. The server system 108 in the embodiment of FIGS. 2 to 8B is able to search any one or more of a collection of video recordings using any one or more of the cameras 169 based on one or both of the person-of-interest's body and face; the collection of video recordings may or may not be generated concurrently by the cameras 169. Permitting the body and face to be used during searching accordingly may help both the server system 108 and the user identify the person-of-interest, particularly when the person-of-interest's body changes appearance in different recordings or at different times (e.g., resulting from the person-of-interest changing clothes). [0069]
Alcantara [0074] teaches Referring now to FIG. 4, the user interface page 300 is shown after the server system 108 has completed a search for the person-of-interest 308. The page 300 concurrently displays the image frame 306 of the selected video recording the user used to commence the search bordering a right edge of the page 300; immediately to the left of the image frame 306, image search results 406 selected from the collection of video recordings by the server system 108 as potentially corresponding to the person-of-interest 108; and, immediately to the left of the image search results 406 and bordering a left edge of the page 300, a face thumbnail 402 and a body thumbnail 404 of the person-of-interest 308.
Claim 15. It differs from claim 1 in that it is an investigation assist method performed by an investigation assist system of claim 1. Therefore claim 15 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661